Citation Nr: 1716724	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service connected disability.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service connected disability.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a timely notice of disagreement in November 2010, a statement of the case was issued in March 2011, and a VA Form 9 was filed in April 2011.  The Veteran now resides in Kansas, so the matter is now handled by the RO in Wichita, Kansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2014, the Board remanded these claims for additional development.  The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence does not establish that the Veteran developed a back disorder, diagnosed as degenerative arthritis, during his period of active service, that this disorder was manifested within one year following his separation from service, is causally or etiologically related to service, or is proximately due to or aggravated by a service-connected disability.

2.  There is no post-service diagnosis of a bilateral hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for establishing entitlement to service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2009, prior to the initial unfavorable decision in this case.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits. The regional office successfully completed the notice requirements with respect to the issues on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated service treatment records, and post-service records with the claims folder. Virtual VA and VBMS records were reviewed. Additionally, the Veteran was afforded VA examinations. 

In May 2014, the Board remanded these claims to obtain additional treatment records, to afford the Veteran VA examinations and to obtain medical opinions.  A letter was sent to the Veteran in May 2014, requesting him to identify health care providers and to return authorizations to obtain medical records.  The Veteran did not respond.  The Veteran was afforded VA examinations and medical opinions were obtained in August 2014.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in May 2014. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran nor his representative has not raised any deficiency with the hearing. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a back disorder and a bilateral hip disorder.  He asserts his disorders are due to service or in the alternative, are proximately due to or aggravated by a service-connected disability.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. § 3.307, 3.309(a).

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a). Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for his back.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Back Disorder

The Veteran testified during the May 2012 BVA Hearing that during service, he fell and hit his back on a stick or limb, which resulted in numbness in his lower back.  He did not seek treatment.  See May 2012 BVA Hearing Transcript, page 9.  He testified that he did not seek treatment for his back until post service, in 2009.  Id. 


Facts

Service treatment records contain no complaints, diagnoses, or treatment of a back injury or disorder.

The first indications of any back problems in the post-service medical record are VA medical records dated in April 2009.  At the time, x-rays demonstrated mild, degenerative arthritis and narrowing of disc space in the lower spine, indicating disc degeneration.

In December 2010, the Veteran sought treatment for a backache. He reported having a backache for years but that he began having an increase in pain in November 2010.  X-rays demonstrated slight scoliosis, slight narrowing of the L4-L5 and L5-S1 interspaces, and sclerosis about the sacroiliac joint on the right.

The Veteran was afforded a VA examination in August 2014, at which time his diagnosis of degenerative arthritis of the spine was noted.  At the examination, the Veteran reported his back condition started in 1973 during propelling training while in California.  The Veteran reported he stabbed himself with a tree limb and scratched his skin, but continued training and was not evaluated.  The Veteran indicated he started having back problems again while working as a floor buffer in 2009, at which time he started to feel the same "original" pain that he felt in back in 1973.  The examiner stated that x-rays in 2010 of the lumbar spine demonstrated mild degenerative disc disease of lumbosacral spine, which is consistent with the normal aging process; there was no evidence on x-ray to support a traumatic injury.  The examiner opined that the Veteran's current back disorder was less likely than not causally or etiologically due to service, or due to or aggravated by a service-connected disability.  The examiner explained that the service treatment records were silent for evaluation, treatment, or diagnosis related to a back condition, and in 2010, x-rays demonstrated mild, degenerative disc disease of lumbosacral spine, which is consistent with the normal aging process. 


Analysis

After reviewing the record, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a back disorder. 

Initially, the Board notes that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine. See December 2010 VA x-rays. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

Although service treatment records contain no complaints, diagnoses, or treatment of a back injury or disorder, the Veteran testified during the May 2012 BVA Hearing that during service he fell and hit his back on a stick or limb, which resulted in numbness in his lower back.  He did not seek treatment.  See May 2012 BVA Hearing Transcript, page 9.  He testified that he did not seek treatment for his back until post service, in 2009.  Id.  Resolving all doubt in his favor, the Board finds that the Veteran has submitted competent and credible evidence that he suffered from an in-service injury. As noted, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Here, the Board finds that the Veteran fell during service and injured his back. As such, Shedden element (2) has been satisfied. See Shedden, supra.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied. The August 2014 VA examiner opined that it is less likely than not that any current back disorder is related to the reported injuries sustained during service, or due to any other event during service, and are consistent with the normal aging process.  The examiner noted that there was no evidence on x-ray to support a traumatic injury.  The Board finds this opinion to be highly probative.  The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  There are no medical opinions to the contrary, of record.

Furthermore, the evidence does not demonstrate that the Veteran suffered from arthritis during his period of active duty service or within one year following discharge. As such, continuity of symptomatology is also not established. 

Additionally, the evidence does not indicate that his back disorder is proximately due to or aggravated by any service-connected disability.  The August 2014 VA examiner opined that it was less likely than not that the Veteran's back disorder was proximately due to or aggravated by a service-connected disability, as his current diagnosis was consistent with normal aging.

The Board has considered the Veteran's own statements regarding the nature and etiology of his back disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his joint pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and the negative VA medical opinion cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's back disorder is the result of active duty service. As noted above, there is no evidence that the Veteran's back disorder can be linked to his period of active duty, within a year of discharge, or to a service-connected disability.

In summary, although the Board concedes that the Veteran suffered an injury to the back during service, the weight of the evidence reflects that the Veteran did not develop his current back disorder until many years after service. There were no documented symptoms or diagnosis of arthritis during service. Furthermore, a VA examiner has opined that the Veteran's back disorder is less likely than not due to service, to include his in-service accident, or proximately due to or aggravated by a service-connected disability, and is more likely consistent with aging.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disorder. See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

B.  Bilateral Hip Disorder

Unfortunately, there is no competent evidence of a post-service diagnosis of a hip disorder.

The Board notes that the Veteran sought treatment for hip pain on multiple occasions post service.  For example, in November 2010, the Veteran called to obtain a same day appointment at the VA hospital for severe hip pain.  The Veteran's complaint was entered into the system over the phone as severe hip bursitis and serious hip arthritis; however, when the Veteran was seen in the clinic, x-rays were normal and no diagnosis was made.  A January 2011 note indicates the Veteran had issues with pain in the hip; however, no diagnosis was provided.  There is no post-service diagnosis of a hip disorder of evidence in the claims file.

The Veteran was afforded a VA examination in August 2014, at which time it was noted that there was no evidence of a hip disorder.  The examiner stated that physical examination was normal and there was no credible medical evidence to support a chronic bilateral hip condition.

While treatment records indicate the Veteran has sought treatment for complaints of severe hip pain, physical examinations and x-rays indicate the Veteran's hips are normal.  The Board notes that the Veteran has asserted he suffers from severe hip pain.  Complaints, however, are not enough to establish service connection. There must be competent evidence of a current disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a hip disorder.

The Board finds that the most probative evidence consists of the medical records.  "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, unfortunately, there is no persuasive evidence of a post-service diagnosis of a hip disorder. 

The Board finds that the claim must be denied. In sum, because post-service records do not indicate that the Veteran has a current diagnosis of a hip disorder, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for a back disorder, to include as secondary to a service connected disability, is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service connected disability, is denied.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the May 2014 Remand, the RO was instructed to afford the Veteran a VA examination for his claimed bilateral knee disorder.  The Remand stated that the evidence demonstrated the Veteran had a diagnosis of degenerative arthritis of the knees and that during treatment at the VA in April 2009, it was noted that the Veteran's unnatural walk, as a result of calluses and corns on his bilateral feet, caused bilateral knee pain.  The examiner was asked to specifically offer comments and opinion on the April 2009 VA physician's statement that the Veteran's unnatural walk due to calluses caused his knee pain.

The Veteran was afforded a VA examination in August 2014.  At the time, the Veteran was diagnosed with bilateral enthesopathy patella.  However, in the opinion section of the examination report, the examiner stated that the Veteran's physical examination was normal and there was no credible medical evidence to support a chronic bilateral knee condition.  The examiner then opined that the Veteran's left knee arthralgia, diagnosed in 2011, was not aggravated by callouses on the feet, degenerative disc disease of lumbosacral spine, or his subjective report of left hip pain.

The Board finds the August 2014 VA opinion to be contradictory, as it states the Veteran's physical examination was normal and there was no medical evidence to support a chronic knee condition, however, the examiner diagnosed the Veteran with bilateral enthesopathy patella.  Additionally, the VA examiner failed to note or offer comments on the April 2009 VA physician's statement that the Veteran's unnatural walk due to calluses caused his knee pain or that April 2009 x-rays demonstrated mild degenerative arthritis of the bilateral knees.  On Remand, the Veteran's diagnosis should be clarified and the examiner should offer an addendum opinion that reconciles the April 2009 VA x-rays and treatment note.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's bilateral knee disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Please clarify the Veteran's diagnosis. (The August 2014 VA examination the examination report indicates the Veteran's physical examination was normal and there was no medical evidence to support a chronic knee condition; however, the report also indicates that the examiner diagnosed the Veteran with bilateral enthesopathy patella.  Additionally, an April 2009 VA x-ray demonstrated mild, degenerative arthritis of the bilateral knees.)

For each diagnosed knee disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bilateral knee disorder is in any way causally or etiologically related to his active service; and,

b) that the Veteran's bilateral knee disorder is proximately due to or aggravated (beyond natural progression) by his bilateral foot disorder.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms.

The examiner should also offer comments and an opinion on the April 2009 VA physician's statement that the Veteran's unnatural walk, due to calluses, caused bilateral knee pain AND the April 2009 VA x-ray that demonstrated mild, degenerative arthritis of the bilateral knees.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


